Citation Nr: 1812377	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome (IVDS) and lumbosacral strain.

2.  Entitlement to a compensable evaluation, for the period prior to November 2, 2016, and in excess of 10 percent thereafter, for left lower extremity radiculopathy associated with IVDS and lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a February 2017 rating decision, the RO granted service connection and assigned a separate, initial rating for left lower extremity radiculopathy, as related to the back disability, effective November 2, 2016.  Evaluation of the radiculopathy, to include whether a compensable rating is warranted prior to November 2016, is part of the claim for increased rating for the back.  See 38 C FR § 4 71a, Note (1) ( 2017).  Thus, the issues before the Board are as noted on the title page.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination with regard to the severity of her back disability in December 2016.  At the September 2017 hearing she said her condition has worsened; that she had a steroid shot after that examination and had another appointment within a couple of weeks.  She testified that she had pain radiating down both legs. 

Thereafter, in January 2018 she filed a claim for a higher evaluation for left lower extremity radiculopathy in January 2018 and the RO has requested a VA examination in connection with that claim.  That examination has not been conducted yet. 

Given the Veteran's assertion that her back disability has worsened, a new examination is necessary.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, all treatment providers should be identified and pertinent records obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2017.

2.  Contact the Veteran and request that she identify any private treatment providers (including her chiropractor).  Thereafter, after obtaining necessary authorization, attempt to obtain any pertinent records.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination(s) to determine the extent of her service-connected IVDS and lumbosacral strain, and left lower extremity radiculopathy.  The claims file must be made available to the examiners for review in conjunction with the examination(s).  All indicated tests should be performed.  The examiner(s) are requested to delineate all symptomatology associated with, and the current severity of, the disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner must comment on the Veteran's reports of radiating pain into the right lower extremity.

The examiner(s) should specifically test the Veteran's lumbar spine ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner(s) are unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

4.  Thereafter, the AOJ should review the record and readjudicate the claims.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

